Kent, J.
All the questions, except one, arising in this case have been considered and decided in the case of the Petitioners v. William McComb, ante.
The question remaining has reference to the impanelling of the sheriff’s jury. The respondents claimed that the names of the juroi’s summoned should be placed separately in a box and be drawn and the jury impanelled according to the provisions of R. S., c. 82, § 66, and also claimed a right peremptorily to challenge two jurors.
We think it is very clear that it was not the intention of the *305legislature that these provisions of the recent statute should apply to sheriffs’juries, drawn as this one was for a special case and purpose.
No right of challenge is given in the act under which this jury was drawn. The provisions of c. 82, § 66, are in terms applicable’ only to civil and criminal cases pending in a judicial court. The object plainly is to give a party to such suit, so pending, a right to have a jury of twelve, selected by lot from at least two full panels, or from all the jurors in attendance not otherwise engaged.
The names of all such j urors are to be placed separately in a box, and the clerk of the court is to draw the names of a sufficient number to fill the panel, after the whole have been thor oughly mixed.
Only twelve jurors can be summoned by the sheriff for his jury. It would be simply absurd to place these names only in a box, and then after thoroughly mixing them draw the same twelve names to constitute the jury.
The names are to be drawn by the clerk. The sheriff or person presiding has no such officer under him.
.The right to challenge peremptorily two jurors is only given in connection with proceedings under c. 82, before referred to.
The same entry must be made in this as in the other case.

All the exceptions before us are overruled. Motion overruled. Judgment to be rendered on the accepted verdict of the jury.

Appleton, C. J.; Cutting, Walton, and Barrows, JJ., concurred.